DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 9/29/2020. The Examiner notes claims 1-9 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 8.
The claim states "the brush handle having a support portion extending onto the head back side." The specification provides insufficient information for a person skilled in the art to determine what the support portion is. Therefore, it appears that the claim contains subject matter for which the inventor did not have possession at the time the application was filed. For examining purposes, the limitation will be interpreted as the handle is connected to the brush head.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch (US 1800437 A) in view of Alsalameh (US 20150272313 A1), hereinafter Crouch and Alsalameh, respectively.
Regarding claim 1. Crouch discloses a liquid dispensing hairbrush apparatus [Fig 1-2] comprising: a brush handle [2], the brush handle having a handle sidewall, a handle top end, and an open handle bottom end defining a handle reservoir [Fig 1-2; the handle has a top end at 20 and a bottom end where 3 & 4 are with a sidewall in between], the handle top end having a feed aperture [Fig 2; the top of the handle around 5 is an aperture] extending through to the handle reservoir [Fig 2]; a cap [4] coupled to the brush handle [Fig 1-3], the cap being selectively engageable with the handle bottom end [Col2:line65-66]; a brush head [1] coupled to the brush handle [Fig 1-2], the brush head having a head front side [Fig 1-3; the side with 17 is the front side], a head back side [Fig 1-3; the side opposite of 17 is back side], and a head perimeter defining a head inside [Fig 1-3; every part of 1 between the front and back sides is the head perimeter], the head perimeter being coupled to the handle top end [Fig 1-3], the head front side having a plurality of dispense apertures extending through to the head inside [Fig 4; the open spaces between 17 are a plurality of dispense apertures]; a plurality of bristles coupled to the brush head [Fig 2-4; 17], the plurality of bristles being coupled to the head front side [Fig 1-4]; a bladder [6] coupled to the brush head within the head inside [Fig 2 & 4], the bladder being in fluid communication with the plurality of dispense apertures [Fig 2 & 4; the apertures of 6 fluidly communicate the dispense apertures as shown in Fig 4]; and a pump [22] coupled to the brush handle [Fig 2 & 5] within the handle reservoir proximal the handle top end [Fig 2], the pump having a feed tube [5] extending through the feed aperture to the bladder [Fig 2]…, the pump having an actuator button [24] extending through the handle sidewall [Fig 2].
Crouch does not teach a draw tube extending towards the handle bottom end.
However Alsalameh teaches a liquid dispensing brush  [510] with a draw tube [528] extending towards the handle bottom end [Fig 8].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump as disclosed by Crouch to have and a draw tube extending towards the handle bottom end as disclosed by Alsalameh to draw fluid from the handle when the hairbrush is held with the brush head above the handle [Alsalameh:  ¶39].

Regarding claim 4. Crouch as modified teaches the liquid dispensing hairbrush apparatus of claim 1 further comprising the cap being engageable with the handle bottom end [Crouch:  Fig 1-2; the cap is engageable with the handle bottom end].
Crouch as modified does not teach the cap being threadably engageable with the handle bottom end.
However Alsalameh further teaches using threads for engage a closure [Fig 7-8; ¶39; 526 is threadably engaged to the brush head with 518 (i.e. threaded neck).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cap friction or press fit engagement as disclosed by Crouch as modified with the threading engagement as disclosed by Alsalameh as a simple substitution of a known element to produce predictable result of securing the cap the handle without having to press against the handle preventing the possible spilling due to misalignment of the cap to the handle during insertion of the cap. 

Regarding claim 5. Crouch as modified teaches the liquid dispensing hairbrush apparatus of claim 1 further comprising the brush head being ovular [Pursuant MPEP 2144.04-IV-B, it has been held that absent persuasive evidence that the particular configuration (e.g. shape) of the claimed invention is significant, changes in shape are considered to be matters of design choice which a person skilled in the art would have found obvious].

Regarding claim 8. Crouch as modified teaches the liquid dispensing hairbrush apparatus of claim 1 further comprising the brush handle having a support portion extending onto the head back side [Fig 1-2; 2 extends onto 1 (i.e. a support portion)].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch in view of Alsalameh further in view of Barton et al. (US 6138313), hereinafter Barton.
Regarding claim 2. Crouch as modified teaches the liquid dispensing hairbrush apparatus of claim 1 but does not teach further comprising a rubberized grip coupled to the handle sidewall.
However Barton teaches a brush that has handle which further comprising a rubberized grip [16] coupled to the handle sidewall [Fig 1-3; 16 is coupled to 15].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle as disclosed by Crouch as modified to have a rubberized grip coupled to the handle sidewall as disclosed by Barton to prevent the brush from slipping in the user's hand while in thereby improving the brushing's effectiveness [Barton:  Abstract].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch in view of Alsalameh further in view of Stanton (US 20150189979 A1), hereinafter Stanton.
3. Crouch as modified teaches the liquid dispensing hairbrush apparatus of claim 1 but does not teach further comprising each bristle having a spherical tip portion.
However Stanton teaches a brush with each bristle [14] having a spherical tip portion [Fig 1b].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bristles as disclosed by Crouch as modified to have each bristle be replaced by a bristle having a spherical tip portion as disclosed by Stanton which make straight hair styles sleek and smoothing fly-aways as well as maintaining curled hair styles over extended periods of time; and the ball-tipped bristles additionally provide a scalp massaging action which can stimulate natural oil production and strengthen roots which may promote healthier hair. [Stanton:  ¶42].

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch in view of Alsalameh further in view of Reusche et al. (US 20150135455 A1), hereinafter Reusche.
Regarding claim 6. Crouch as modified teaches the liquid dispensing hairbrush apparatus of claim 1 further comprising the head front side having a…portion [10], the plurality of dispense apertures extending through the…portion [Fig 4].
Crouch as modified does not teach a raised portion.
However Reusche teaches a hair brush with the head front side [26] having a raised portion [Fig 3-4; 42 is raised above the rest of the brush].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portion as disclosed by Crouch as modified to have it be a raised portion as disclosed by Reusche to allow the raised portion and therefore the bristles to be resilient and flexible to better brush a user head by contouring to the scalp [Reusche:  ¶59].

Regarding claim 7. Crouch as modified teaches the liquid dispensing hairbrush apparatus of claim 6 further comprising the raised portion having a rounded edge portion [Crouch:  Fig 4; the edges of the front face of the brush have rounded edge portions by 7].

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch in view of Alsalameh further in view of Barton further in view of Stanton further in view of Reusche.
Regarding claim 9. Claim(s) 9 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 1-7. 
Claim(s) 9 is/are therefore rejected for the same reasons set forth for claim(s) 1-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKay (US 20080149124 A1) discloses a liquid dispensing hair brush with a bladder in the brush head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723